Citation Nr: 0419431	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1969.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), granting 
service connection for PTSD with the initial rating of 10 
percent, which was subsequently increased to 30 percent, 
effective from January 9, 2002, the date of receipt of the 
application to reopen the claim of service connection for 
PTSD. 

In an October 2002 statement, the veteran's representative 
requested a review of the claim by a Decision Review Officer 
(DRO) under 38 CFR § 3.2600(a).  However the claim had 
already been reviewed by a DRO in September 2002, which 
resulted in increasing the rating to 30 percent.  As a 
claimant may not have more than one review by a DRO of the 
same decision and as the veteran has been afforded such a 
review, a second review by a DRO is not authorized under 38 
CFR § 3.2600(b).  


FINDING OF FACT

PTSD has not resulted in social and occupational impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks occurring more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

In a January 2002 letter, in accordance with 38 U.S.C.A. 
§ 5103(a), the RO addressed the VCAA in the context of the 
application to reopen the claim of service connection for 
PTSD, notifying the veteran of the evidence needed to 
substantiate his claim.  The RO then adjudicated the claim 
and granted service connection, assigning an initial rating 
of 10 percent.  Thereafter, in a notice of disagreement, the 
veteran raised a new issue, namely, the appropriateness of 
the disability rating.  

When VA receives a notice of disagreement that raises a new 
issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  For this reason, VCAA compliance with the duty to 
notify is not in order. 



Duty to Assist

As for the duty to assist, the RO obtained the VA records, 
identified by the veteran, and provided the veteran two 
medical examinations to determine the current level of 
impairment due to PTSD.  After the RO requested additional 
evidence in October 2003, the veteran has not identified any 
additional evidence pertinent to the claim, and as there are 
otherwise no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where an appeal stems from an original rating 
grant, separate ratings may be awarded for distinct periods 
of time depending on the nature of the disability.  This is 
called a staged rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. 4.130, Diagnostic Code 9411, the general 
rating formula for the evaluation of mental disorders to 
include PTSD, a 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background 

A VA psychologist first evaluated the veteran for PTSD for 
treatment purposes in December 2001.  The veteran then 
reported a history of service in Vietnam inclusive of 
handling wounded and dead soldiers and proximity or exposure 
to enemy fire.  He reported a history of marrying prior to 
entering service, and raising two daughters with his wife 
beginning in the early 1970s.  He reported working in a steel 
mill until the mill closed in 1984, and thereafter earning an 
associates degree in business management, working briefly for 
a life insurance company, and then securing a position as a 
state auditor.  He denied any occupational problems.  

Regarding his PTSD, the veteran reported symptoms of 
intrusive thoughts of Vietnam three to four times per week, 
nightmares two to three times per month, occasional 
flashbacks, and intense physical and mental reactions to 
trauma-related stimuli.  He also avoided many activities, 
which he associated with his military experience.  He 
complained of irritability over minor issues, difficulty 
concentrating, and lack of emotional closeness to persons 
other than his wife and daughters.  He characterized his 
friends as only acquaintances, complaining that those 
relationships lacked the closeness of deep friendships.  He 
also complained of significant sleep difficulty, sleeping no 
more than two hours at a time and four hours a night.  He 
reported that he did not have a psychiatric history, but did 
in the past struggle to avoid depression.  He reported a 
history of periods of depression lasting from a week to 10 
days.  He also complained of fatigue and decreased appetite, 
which the psychologist noted might be due to physical 
ailments.  The veteran reported enjoying spending time with 
his estranged wife and his daughters, and also reported 
enjoying time spent outdoors, fishing, and at the VFW.  He 
reported working full time as an auditor and performing 
household tasks.  

Objectively, the veteran demonstrated organized and goal-
directed thinking with intellectual functioning at least in 
the average range.  There were no apparent deficiencies in 
memory or concentration.  There was also no evidence of a 
thought disorder or psychosis, and the veteran denied 
suicidal or homicidal ideation.  Judgment was good and 
insight was fair.  The examiner concluded that the veteran 
had mild to moderate PTSD and assigned a GAF of 65.

VA medical records show that the veteran was first evaluated 
for PTSD for medical treatment later in December 2001 by a 
certified registered nurse practitioner (CRNP), when he 
reported symptoms enhanced by the events of September 11, 
2001 and their aftermath.  At the treatment evaluation the 
veteran was well groomed, verbal, and comfortable.  His 
consistent work history was noted.  He also reported being a 
local township commissioner for about 20 years and serving on 
the school board.  Despite his interactions, he described 
himself as a loner with superficial friendships.  He reported 
being active in the local VFW.  He reported that he had 
become estranged from his wife.  The veteran complained that 
he had always had difficulty sleeping, rarely sleeping more 
than two hours per night, resulting in severe fatigue.  He 
complained of frequent nightmares about Vietnam that had 
increased in frequency since September 11 and since beginning 
discussons about his military trauma history with a doctor.  
The veteran denied delusion, auditory or visual 
hallucinations, and suicidal ideation.  However, he 
complained of feeling irritable with mood swings.  The 
evaluating CRNP assessed chronic, moderate PTSD.  She 
assigned a GAF score of 65.  The treatment plan included 
medication. 

In a February 2002 letter, a VA counselor stated that the 
veteran had significant difficulties related to his Vietnam 
military experiences as well as the recent events of 
September 11.  These difficulties included intolerance for 
certain minor tasks and an extreme level of depression.  The 
counselor opined that the veteran's PTSD was more severe than 
had been previously assessed.  

On VA PTSD examination in July 2002, the veteran's claims 
folder was reviewed.  The veteran complained of mood swings, 
becoming upset easily, and not caring about anything except 
his wife and daughters.  He reported that he continued to 
live alone, but next door to his wife with whom he had 
frequent contact.  He reported that he maintained isolation 
due to his irritability.  He also reported that he continued 
to be a township commissioner, though he felt he would have 
to give up that position due to stress it caused.  He 
reported that he depended mostly on his wife to do shopping, 
although he did a lot of cooking.  He also reported doing his 
own housekeeping and maintaining his personal finances.  He 
reported not having difficulty keeping up with work, having 
maintained the same employment for 16 years.  He did, 
however, report that at times he became so "worked up" that 
he could not go into work.  Objectively, the examiner found 
some impairment of mental functioning and irritability.  The 
examiner commented on the veteran's minimal socialization.  
The examiner assessed chronic PTSD assigned a GAF of 55.  The 
examiner concluded that the veteran's PTSD symptoms were 
currently moderate, as reflected in the GAF score assigned, 
based on the veteran's endorsement of increased symptoms 
since his last examination.  
On VA PTSD examination in July 2003, the examiner reviewed 
the veteran's claims folder.  The veteran reported that his 
social contacts were currently quite limited in part due to 
the deaths of several close friends in the past seven months.  
The veteran noted that his current work as an auditor forced 
him to remain engaged in interpersonal relationships, and he 
speculated that his condition would be worse were he not so 
employed.  Upon examination, the veteran was neat and clean, 
and interacted well though with a mild to moderately 
restricted affect.  He denied racing thoughts or feelings.  
He did complain of ongoing insomnia, with an average of three 
hours of sleep per night.  There was no evidence of thought 
disorder, delusions or hallucinations.  The veteran denied 
suicidal or homicidal ideation.  Mental functioning appeared 
within ordinary ranges, though the veteran reported some 
increasing short-term memory impairment, complaining that he 
had to write things down.  Judgment and insight were fair to 
good.  The veteran complained of some increased symptoms 
including depressive symptoms, such as crying spells and 
decreased motivation.  He also complained of edginess.  He 
reported having combat dreams at least twice a week and 
intrusive thoughts or memories at least weekly, and 
experiencing exaggerated startle response, hypervigilance, 
and discomfort in crowds.  He also expressed concern over the 
current war in Iraq.  Other symptoms generally associated 
with PTSD were also noted.  The examiner assessed chronic, 
moderate PTSD.  He assigned a GAF of 55 due to PTSD.  The 
examiner opined that the veteran's PTSD symptoms were fairly 
consistent with those noted on the prior VA examination in 
July 2002, though with some increased depressive 
symptomatology associated with the recent deaths of close 
friends.  

Analysis

Reviewing the case as a whole, the Board notes that while the 
veteran has been assessed as having some social and work 
impairment due to his PTSD symptoms including impairments of 
mood and social isolation, he has had considerable success 
maintaining gainful work over decades up to the present, with 
social interactions including at work, with his wife and 
daughters, as a township commissioner, and in other 
social/professional interactions including serving on the 
local school board and having interactions with friends at 
the VFW.   While the 


veteran has reported the death of several friends recently 
with resulting loss of social interactions, there is no 
indication that the veteran has lost capacity for friendship. 

On balance, reviewing all the evidence presented, the Board 
finds that the veteran's PTSD symptoms are encompassed in the 
criteria for a 30 percent rating rather than the criteria for 
a 50 percent rating.  38 C.F.R. §  4.7.  The veteran's 
symptoms attributable to PTSD have consisted classic PTSD 
sypmtoms such as nightmares and exaggerated startle response, 
and some social and professional impairment due to 
impairments in mood and social interaction, but without more 
serious impairment associated with reduced reliability and 
productivity due to such more severe symptoms as flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  

The assigned GAF scores in the range of 55 to 65 are 
consistent with no more than moderate social and occupational 
impairment. 

Although the veteran suffers from sleep impairment and 
irritableness, as well as some other classical symptoms of 
PTSD to varying degrees as noted by examiners, and while the 
veteran's PTSD has been diagnosed in the moderate range in 
the past few years by multiple examiners, the veteran has 
been generally functioning well both socially and 
occupationally.  He has also presented at VA examinations 
without demonstrating significant mental or emotional 
impairment.  Also, the Board finds that the 30 percent rating 
reflects the most disabling PTSD has been during the appeal 
period and a staged rating is not warranted.  Fenderson, 
supra. 

Accordingly, in the absence of occupational and social 
impairment with reduced reliability and productivity due to 
PTSD symptoms, the preponderance of the evidence is against 
the assignment of the next higher, 50 percent rating for 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



